— Order unanimously affirmed with costs. Memorandum: Defendants contend that Supreme Court erred in denying their motion to dismiss plaintiffs Labor Law § 241 (6) claim because his injuries did not occur in an area where construction work was being performed. Plaintiff was injured when he fell down a set of stairs at his employer’s construction trailer, which was located within approximately 20 to 30 feet of the building under construction. At the time of the accident, plaintiff was returning to the building after retrieving additional sheeting screws that were stored in the trailer. Because plaintiffs submissions raise a question of fact whether the trailer contained tools and provisions essential for him to perform his work, summary judgment was properly denied (see, Sergio v Benjolo, N. V., 168 AD2d 235; see also, Cipolla v Flickinger Co., 172 AD2d 1064, 1065, amended on reh 175 AD2d 677). Questions of fact also exist regarding whether defendants had actual knowledge of the defective stairs and whether defendants had control over the safety aspects of the construction site, thus precluding summary judgment on plaintiffs Labor Law § 200 claim (see, Shaheen v International Bus. Machs. Corp., 157 AD2d 429, 433-434). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Summary Judgment.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.